           Case 2:21-cv-00500-RSM-BAT Document 12 Filed 07/29/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DERICK OWUSU,

 9                               Petitioner,                CASE NO. 2:21-cv-00500-RSM-BAT

10           v.                                             ORDER GRANTING
                                                            PETITIONER’S MOTION FOR
11   MARGARET GILBERT,                                      EXTENSION

12                               Respondent.

13          Petitioner proceeds pro se in this federal habeas action pursuant to 28 U.S.C. § 2254.

14   Respondent has filed an answer. Petitioner now moves for an extension of time to September 3,

15   2021, to file his response to the answer. Dkt. 11. Petitioner indicates that since Respondent filed

16   her answer he has not had access to the law library due to a combination of factors including

17   limitations on access due to COVID-19, the computer network in the library being down, and

18   being moved to a different living unit on the day he was scheduled for the law library. Id. He

19   indicates he has also not had access to printed case law due to a new law library policy. Id.

20   Petitioner requests an extension of time, until September 3, 2021, to file his response. Id.

21   Respondent did not oppose or otherwise respond to the motion. Id.

22          It is hereby ORDERED:

23      1) Petitioner’s motion for extension (Dkt. 11) is GRANTED. Petitioner shall file his



     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION - 1
         Case 2:21-cv-00500-RSM-BAT Document 12 Filed 07/29/21 Page 2 of 2




 1        response to Respondent’s answer by September 3, 2021.

 2     2) The Clerk is directed to re-note the habeas petition to September 10, 2021.

 3        DATED this 29th day of July, 2021.

 4

 5                                                       A
                                                       BRIAN A. TSUCHIDA
 6                                                     United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION - 2
